Lahtinen, J. (concurring in part and dissenting in part).
I respectfully dissent from that portion of the majority’s decision that reduces the amount of damages awarded in this case from $15,000 to $8,000. In my opinion, the record does not support a finding that the award of $15,000 materially deviates from what would be reasonable compensation. I would therefore affirm.
Ordered that the judgment is modified, on the facts, without costs, by reversing so much thereof as awarded claimant $15,000 in damages, together with interest thereon; damages reduced to $8,000, together with interest thereon; and, as so modified, affirmed.